      Case 4:20-cv-01722-MWB Document 56 Filed 04/16/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN JEAN,                                      No. 4:20-CV-01722

            Plaintiff,                          (Judge Brann)

      v.

BUCKNELL UNIVERSITY, et al.,

           Defendants.

                                  ORDER

     AND NOW, this 16th day of April 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendants’ motions to compel (Doc. 14, Doc. 16, Doc. 46) are

           DENIED.

     2.    Defendant William Babcock’s motion to stay discovery (Doc. 30) is

           DENIED as moot.

                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
